Bridges, J.
(dissenting) — I agree with the conclusion reached by the foregoing opinion that the bonds issued by the irrigating district were and are its general obligations. I cannot, however, agree that the lands within the district which have been sold to the county on account of general tax delinquencies may be assessed by the district while such lands are owned by the county.
Section 6438, Rem. Code (P. C. § 3219), being a part of the irrigation statute, expressly provides that the lien of the assessments to pay the bonds of the district shall be junior to the lien of the general taxes. Section 11267, Rem. Compiled Stat., provides that “. The said lien (of general taxes) shall have priority to and shall be fully paid and satisfied before any recognizance, mortgage, judgment, debt, obligation or responsibility to or with which said real estate may become charged or liable.” Section 11308, Rem. Compiled Stat., provides that “All property deeded to the county under the provisions of this act (with reference to foreclosure of delinquent tax certificates issued to the county) shall be stricken from the tax-rolls as county property and exempt from taxation and shall not be again assessed or taxed while the property of the county.”
*92From these and other provisions of onr statutes, it seems plain to me that it is the legislative intent that property which is sold to the county on account of delinquent taxes must not, while it is owned by the county, be charged with any assessments, taxes or liens whatever. The opinion holds, however, that these lands may be assessed by the irrigation district because the irrigation statute provides that all lands within the district shall he subject to assessment. This provision, in my opinion, means nothing more than that all lands within the district which are benefited and which, under the law, are legally assessable, must hear the burden of paying the principal and interest of outstanding bonds.
If assessments he made against these lands while owned by the county, what good will he accomplished? The county has no way of raising the money to pay the assessments. The result would he that every assessment made by the district would become delinquent and no monies could be collected and no benefit would he derived either by the district or the holder of the bonds. To permit the district to levy assessments against county property thus obtained would necessarily hinder and impede the county in the collection of its taxes and those for the state, and we ought not to so burden the county and state without express legislative sanction.
For am I able to agree with the view that lands sold to the district on account of delinquent assessments and still owned by it may he charged with future assessments to pay principal and interest on the bonds. Inasmuch as the bonds are general obligations of the district, there is no particular reason that I can see why lands owned by it should not be assessed, other than the one that such a proceeding would he useless. *93The district has no possible way of raising money to pay any such assessments and the result would be that they would always become delinquent and, under the statute, the property would again be sold to the district, and thus no possible good could be accomplished. For these reasons I dissent.
Fullerton, J., concurs with Bridges, J.